IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

GRADY M. KITTRELL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1918

JANE K. KITTRELL,

     Respondent.
___________________________/

Opinion filed September 19, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Grady M. Kittrell, pro se, Petitioner.

No appearance for Respondent.


PER CURIAM.

      The petition for writ of mandamus is denied on the merits. See Hedrick v. State,

6 So. 3d 688, 693 (Fla. 4th DCA 2009) (holding that trial judge was not required to

rule on motion to disqualify which was never served on judge as required by Florida

Rule of Judicial Administration 2.330(c)); Thomas v. State, Dept. of Revenue, 74 So.

3d 145 (Fla. 1st DCA 2011) (stating that absent a showing that an express and distinct

demand for performance was made, mandamus will not lie to compel a court to rule on

a pleading in a civil matter).

WOLF, RAY, and OSTERHAUS, JJ., CONCUR.